IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
 HAIR PLUS BEAUTY OUTLET, INC.,
 an Ohio corporation,                                No. 75348-7-1

                       Appellant,                    DIVISION ONE

                V.                                   UNPUBLISHED OPINION

 OMH, INC., a Washington corporation,
 and ALL OTHER OCCUPANTS,

                       Respondents.                  FILED: February 12, 2018


        TRICKEY, A.C.J. — Hair Plus Beauty Outlet, Inc. (Hair Plus) claimed lease
 rights to property OMH, Inc. occupied. Hair Plus brought an unlawful detainer suit

 against OMH but moved for voluntary dismissal after failing to produce a lease

 admissible in evidence. The trial court dismissed the case with prejudice. Hair

 Plus appeals the trial court's refusal to admit the proffered copy of the lease and

 the dismissal with prejudice.1 Because the trial court did not abuse its discretion

 as to either the evidentiary decision or the dismissal with prejudice, we affirm.

                                         FACTS

         OMH is a Washington corporation Min Hwan Oh owns. Hair Plus is Soo

 Jin Jung's Ohio corporation. Jung owned several other businesses, including Hair

 Art Beauty and Salon (Hair Art), located at 9000 Rainier Avenue South, in Seattle,

 Washington (the Property).




'Both parties have also submitted motions to supplement the record to include evidence
of a previous lawsuit. This evidence is not necessary for the fair resolution of the issues
on appeal. Therefore, the evidence does not meet the requirements for admission of
evidence not previously before the trial court. RAP 9.11(a). The motions to supplement
the record are denied and the evidence is not considered in this decision.
No. 75348-7-1 /2

       On November 7, 2007, OMH purchased Hair Art from Jung. The sale was

contingent upon either the successful assignment of the physical store's current

lease from Hair Art to OMH,or the signing of a new lease agreement with OMH as

the leasee. OMH was provided with a sublease between Thrifty Payless, Inc. and

Hair Art dated January 25, 2007(the Lease).2 Jung signed the Lease which listed

Hair Art as the subtenant.

       Jung remained the manager of Hair Art until OMH discovered financial

irregularities with the business. In March 2011, OMH sued Jung for conversion,

unjust enrichment, and breaches of contract, fiduciary duty, and implied covenant

of good faith and fair dealing. In September 2012, OMH won a judgment that

included ownership of Hair Art.

       Soon after, Hair Plus sent OMH a letter demanding that the business vacate

the Property. Although the judgment awarded OMH all assets of Hair Art, the

ownership of the lease was not specified. To prevent the unlawful detainer action,

OMH filed a motion to clarify the judgment in order to establish entitlement to the

Property. The trial court granted the motion to clarify and ordered that an amended

judgment may be noted for presentation. OMH never presented the amended

judgment to the trial court because Jung filed for personal bankruptcy in December

2012 and entered a notice of automatic stay.

       On October 2,2013, Hair Plus filed a complaint for unlawful detainer against

OMH. The complaint alleged that Hair Plus was the tenant under the Lease with

landlord Thrifty Payless, Inc., and that OMH was a subtenant of Hair Plus that had


2The Prime Lease for the Property, as given to OMH at the time of the sale, is between
Quality Food Centers, Inc. and Thrifty Payless, Inc. Hair Art was listed as the subtenant.
                                            2
No. 75348-7-1/ 3

not abided by a notice of termination of tenancy. The trial court issued an order to

show cause why a writ of restitution should not be issued.

          OMH responded that all rent had been paid to the actual landlord, Thrifty

Payless, Inc.3 OMH argued that Hair Plus was equitably estopped from claiming

lease rights by the decision in the prior case between Jung and OMH. OMH also

noted that Hair Art's assets were controlled by the bankruptcy trustee following

Jung's bankruptcy filing.

          The bankruptcy trustee filed a responsive statement to Hair Plus's

complaint. According to the trustee, Jung had asserted 100 percent ownership in

Hair Plus in his bankruptcy filing. Because Jung was the sole owner, all rights in

Hair Plus transferred to the bankruptcy trustee and the unlawful detainer could not

go forward. Hair Plus filed a notice of bankruptcy stay until allowed to proceed by

the bankruptcy court or trustee.

          In August 2015, Hair Plus again moved for an order to show cause. In

response, OMH submitted a declaration that included a copy of the Lease. OMH

also included a statement from the bankruptcy trustee that the bankruptcy had not

been closed and the stay was still in effect. As a result, the hearing was stricken.

          On August 31, 2015, the bankruptcy court discharged Jung's case. Shortly

thereafter, Hair Plus brought a third motion to show cause, alleging that OMH had

not paid rent for two years under the alleged sublease with Hair Plus. The unlawful

detainer case was delayed so that OMH and Jung could have a hearing to enter

the amended judgment in the original suit against Jung. The amended judgment



3   Thrifty Payless, Inc. is a subsidiary of Rite Aid Corporation.
                                                3
No. 75348-7-1 /4

was entered but was subsequently vacated and sealed due to Jung's bankruptcy

discharge.

       On March 9, 2016, Hair Plus brought a fourth motion requesting an order to

show cause in the unlawful detainer suit. The case went to trial on May 9, 2016.

       On the first day of trial, Hair Plus offered an alleged copy of the Lease as

Exhibit 3 to establish its leasehold rights.4 The trial court denied admission of

Exhibit 3 because it determined that the offered document was not an accurate

reproduction of the original Lease and lacked the credibility and authenticity to be

admitted in lieu of the original. Soon after its ruling, the trial court took a brief

recess.

       When trial resumed, counsel for Hair Plus informed the trial court that Jung

had produced a new document during the recess. Counsel stated that he had not

previously seen the document. Hair Plus claimed that the document was a copy

of the Lease for the Property that had been in Jung's personal files since 2007.

When questioned, Jung admitted that some pages had been lost. Hair Plus

requested admission of this new document as Exhibit 8.

       The trial court denied admission of Exhibit 8 because it was not an accurate

reproduction of the original and lacked credibility and authenticity. The trial court

also noted the egregiousness of Hair Plus's offer of undisclosed evidence in the

middle of trial. OMH did not request exclusion of Exhibit 8 as a discovery violation

sanction. The trial court emphasized it only denied admission of the exhibit.




4 Hair Plus claimed that Exhibits 1 and 2 were additional portions of the Lease document
offered as Exhibit 3, such that the three exhibits together were the Lease.
                                          4
No. 75348-7-1 /5

       Shortly after the trial court's ruling on Exhibit 8, Hair Plus moved for

voluntary dismissal. The parties disagreed as to whether the dismissal should be

with or without prejudice. Following briefing and oral argument on the issue, the

trial court ultimately issued an order of dismissal with prejudice.5

       Hair Plus appeals.

                                       ANALYSIS

                                   Evidentiary Issues

       Hair Plus contends that the trial court erroneously denied admission of a

copy of the Lease marked as Exhibit 3. Because the document was incomplete

and raised genuine issues of credibility and authenticity, we disagree.

       The "best evidence" or "original writing" rule applies when a party is

attempting to prove the contents of a writing. ER 1002; In re Pers. Restraint of

Adolph, 170 Wash. 2d 556, 567, 243 P.3d 540(2010). Generally, the original writing

is required to prove its content. ER 1002. A duplicate, that is an accurate

reproduction, may be admissible to the same extent as the original unless "(1) a

genuine question is raised as to the authenticity of the original or (2) in the

circumstances it would be unfair to admit the duplicate in lieu of the original." See

ER 1001, 1003. Admission or refusal of evidence is in the sound discretion of the

trial court and will not be reversed absent a showing of abuse of that discretion.

State v. Clapp, 67 Wash. App. 263, 272, 834 P.2d 1101 (1992).

       Hair Plus attempted to admit Exhibit 3 as a duplicate of the Lease. But Jung


5 We would like to commend the trial court on the clearly written, thorough order issued in
this case. The trial court also admirably navigated around the issues from the prior case
that were not in evidence and confined the arguments and findings of fact and conclusions
of law to only the evidence before it in the unlawful detainer case.
                                            5
No. 75348-7-1/6

testified that he had signed additional documents that were incorporated into the

Lease, which were not included in Exhibit 3. Based on Jung's testimony, Exhibit

3 was not a complete and accurate copy of the Lease and thus, could not be

admitted as a duplicate of the Lease under ER 1001, 1002, and 1003.

        Because Jung's own testimony indicated that Exhibit 3 was not a complete

copy of the Lease, the trial court expressed general concerns about the

authenticity of the purported lease. This led the trial court to determine that

admission of the document in lieu of the original would be unfair. The incomplete

nature of Exhibit 3 and the trial court's resulting concerns about fairness support

the trial court's decision to refuse admission under ER 1003. Therefore, the trial

court did not abuse its discretion by denying admission of Exhibit 3.6

                                     Motion to Dismiss

        Hair Plus argues that the court erroneously dismissed its case with

prejudice as an improper sanction for discovery abuse. OMH contends that the

trial court properly dismissed Hair Plus's case with prejudice because subsequent

refiling would be futile and because the trial court has an inherent power to

sanction. We agree that the trial court acted within its discretion to dismiss Hair

Plus's case with prejudice.

       Voluntary dismissals are mandatory "[u]pon motion of the plaintiff at any

time before plaintiff rests at the conclusion of plaintiffs opening case." CR

41(a)(1)(B). While the trial court must dismiss upon a voluntary motion for


6The trial court also denied admission of Exhibit 8,the document produced by Jung during
recess on the first day of trial. Hair Plus does not assign error to the trial court's decision
not to admit Exhibit 8. Therefore, any argument concerning the admissibility of Exhibit 8
is waived. RAP 10.3(a)(4).
                                              6
No. 75348-7-1 /7

dismissal, it has discretion to dismiss either with or without prejudice. Escude v.

King County Pub. Hosp. Dist. No. 2, 117 Wash. App. 183, 191,69 P.3d 895 (2003).

This court reviews a trial court's order on a motion to dismiss for manifest abuse

of discretion, which occurs when the ruling is manifestly unreasonable or discretion

was exercised on untenable grounds. Escude, 117 Wash. App. at 190.

       The trial court based its decision to dismiss with prejudice, in part, on the

determination that refiling of the case would be futile. The trial court can exercise

the discretion to dismiss with prejudice in limited circumstances where dismissal

without prejudice would be pointless. Escude, 117 Wn.App. at 187(dismissal with

prejudice was appropriate when applicable statute of limitations had run and

plaintiffs claims could not be refiled).

       Here, in considering whether to dismiss Hair Plus's case with or without

prejudice, the trial court noted that the case had been pending for almost three

years with heavy and protracted litigation. Despite having this extended period to

prepare for trial, Hair Plus failed to provide an admissible leasehold document

establishing its right to possession of the Property. At trial, Hair Plus submitted

two separate versions of the Lease, but both were rejected as incomplete and

lacking in authenticity and credibility. Even Exhibit 8, allegedly Jung's personal

copy of the Lease that he had held since 2007, was found to be incomplete. Hair

Plus's repeated failure to produce an admissible Lease caused the trial court to

doubt whether such evidence existed.7

       Without a lease document, Hair Plus could not prove its entitlement to


7"Clearly, if admissible evidence existed, the plaintiff should have produced it, and more
importantly would have produced it." Clerk's Papers(CP) at 373.
                                            7
No. 75348-7-1 / 8

possession of the Property. Given Hair Plus's inability to produce an admissible

lease after three years and the trial court's resulting doubt that such a document

existed,future attempts to refile the action would be futile. Therefore, the trial court

acted within its discretion when it granted voluntary dismissal with prejudice due

to the futility of further litigation.

         Dismissal with prejudice is also appropriately granted as part of the court's

inherent power to impose a sanction of dismissal. Escude, 117 Wash. App. at 191;

In re Detention of G.V., 124 Wash. 2d 288, 297-98, 877 P.2d 680 (1994). The trial

court invoked this inherent power as an additional ground for dismissing Hair Plus's

case with prejudice. In reaching this conclusion, the trial court noted:

          Many significant concerns came to light during trial, including, but
          not limited to: Mr. Jung's complete lack of credibility; plaintiffs
          egregious discovery violation; plaintiff's decision to prosecute this
          action and to proceed to trial with insufficient evidence to support
          an unlawful detainer action; plaintiffs choice to employ a "trial by
          ambush" tactic.[8]

Hair Plus's own actions support the trial court's conclusion that there were grounds

for sanctions. While no formal discovery was conducted, the trial court set

deadlines for exhibits. Exhibit lists were due on April 18, 2016, and the exhibits

were to be available for inspection by April 25, 2016. Exhibit notebooks were

submitted the week before trial, and a revised joint statement of evidence was

submitted on May 5,2016. Trial began on May 9,2016.

         Despite these clear deadlines, Hair Plus produced a previously undisclosed

document during a recess on the first day of trial. The trial court stated, "I have

never seen such an egregious example of pulling out evidence in the middle of


8   CP at 373.
                                           8
No. 75348-7-1 / 9

trial."9 While the trial court only denied admission of Exhibit 8, Hair Plus's behavior

at trial supported exclusion as a discovery sanction.10

       Hair Plus argues that the trial court's dismissal with prejudice was a sanction

for discovery abuse. This is unsupported by the record. The trial court focused on

Hair Plus's "blatant assault on the due administration of justice," as Hair Plus

brought an action to trial without sufficient evidence, lacked credibility, committed

egregious discovery violations, and thereby significantly prejudiced OMH.11 In light

of Hair Plus's behavior at trial, dismissal with prejudice was within the trial court's

inherent power to sanction.

       The trial court properly based its decision to dismiss the case with prejudice

pursuant to its inherent power to sanction and the futility of future litigation. We

conclude that the trial court did not abuse its discretion by dismissing Hair Plus's

unlawful detainer case with prejudice.

                                  CR 11 Sanctions

       Hair Plus requests its fees and costs on appeal under CR 11 as a sanction

for OMH's lack of candor to the trial court, violation of the order to vacate and seal

the amended judgment, and filings that have no factual basis. An appellate court

may impose appropriate sanctions for violation of CR 11, including reasonable

attorney fees and costs. See Bryant v. Joseph Tree, Inc., 119 Wash. 2d 210, 223,

225, 829 P.2d 1099(1992).



9 Report of Proceedings(RP)(May 9, 2016) at 87.
10 The trial court conducted a Burnet analysis and determined that exclusion would have
been an appropriate remedy under the circumstances. See Burnet v. Spokane
Ambulance, 131 Wash. 2d 484, 494, 933 P.2d 1036 (1997).
11 CP at 373.
                                          9
No. 75348-7-1 / 10

      Here, only the vacated judgment was sealed. The court orders, briefs, and

hearings pertaining to the prior litigation and discussing the amended judgment

were not sealed and remain in the public record. OMH's references to this public

information do not violate the order to vacate and seal the amended judgment.

Hair Plus's contentions are not well taken. We decline the request as there are no

grounds for CR 11 sanctions.

      Affirmed.



                                                   ---T7..,•cike..l 1 A16
                                                                       . ----
WE CONCUR:




        .„,



                                       10